Citation Nr: 0218079	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  95-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
head injury, to include scarring.  

2.  Entitlement to service connection for a right arm 
disability, to include scarring.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978, and from November 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
residuals of a head injury, a right arm disability, 
headaches, and a bilateral knee disability.  He responded 
with a timely Notice of Disagreement, initiating an appeal 
of these issues.  The veteran's claims were originally 
presented to the Board in March 2000, at which time they 
were remanded for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran does not have residuals of a head injury, to 
include scarring, which had its onset in service.

3.  The veteran does not have residuals of a right arm 
injury, to include scarring, which had its onset in service.

4.  The veteran does not have headaches which had their 
onset in service. 

5.  The veteran does not have a bilateral knee disability 
which had its onset in service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a 
head injury, to include scarring, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.303 (2002).  

2.  Entitlement to service connection for a right arm 
disability, to include scarring, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.303 (2002).  

3.  Entitlement to service connection for headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.303 (2002).  

4.  Entitlement to service connection for a bilateral knee 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records for his service period 
from January 1974 to January 1978 are unavailable.  However, 
his service medical records for subsequent service periods 
are of record.  On a December 1984 medical history 
questionnaire, the veteran reported a prior history of 
broken bones, but denied a history of head injury.  On a 
October 1990 medical history questionnaire, the veteran 
denied any history of bone, joint, or other deformity, a 
painful or "trick" elbow, or a "trick" or locked knee.  He 
also denied any history of head injury.  On physical 
examination performed that same month, no joint 
abnormalities or neurological deficits were noted.  However, 
scars of the chest, right arm, and right forehead were 
noted.  In February 1991, he reported to sick call with 
complaints of headaches, nausea, and neck stiffness.  His 
symptoms were described as "viral," and rest and medication 
were recommended.  No further complaints of headaches were 
noted.  An October 1991 physical examination report 
described the veteran's knees as within normal limits, with 
full range of motion and no reported pain.  The veteran was 
discharged from active duty in November 1991, but continued 
to serve in a reserve unit.  He was discharged from the 
reserves in July 1992.  

In December 1991, the veteran reported sudden onset of right 
knee pain, without precipitating injury, according to 
private medical records associated with his service medical 
records.  Physical evaluation revealed minimal effusion, and 
essentially full range of motion.  Acute inflammatory right 
knee pain was diagnosed, with possible diagnoses of gout or 
pseudogout.  

The veteran was afforded a VA medical examination in October 
1994.  He gave a history of a motor vehicle accident in 
1975, while on active duty, which resulted in a concussion 
and a right arm injury.  Subsequent to this accident, he 
began experiencing recurrent headaches.  He also reported a 
history of pain and swelling of the knees.  On physical 
examination, the veteran had scars on his right forehead and 
the ulnar aspect of his right elbow.  Neurologically, the 
veteran had decreased sensation of the right face and right 
forearm since 1975, by history.  Examination of the knees 
revealed bilateral crepitus and spurring, by X-ray.  Final 
diagnoses included scars of the right arm and forehead, and 
possible early arthritis of the knees.  

In a March 1995 rating decision, the RO denied service 
connection for residuals of a head injury, a right arm 
disability, headaches, and a bilateral knee disability.  The 
veteran responded with a timely Notice of Disagreement, 
initiating an appeal of these issues.  The veteran's claims 
were initially presented to the Board in March 2000, at 
which time they were remanded for additional development.  
In March 2000, the RO sent the veteran a letter informing of 
the evidence necessary to complete his claim.  However, this 
letter was returned as undeliverable.  The VA has not 
otherwise received any correspondence from the veteran, and 
his claims on appeal have remained denied.  

Analysis
I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the 
Act were also promulgated.  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

The new law instructs that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  A VA 
examination is deemed necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability.

38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations 
have been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  By virtue of the July 
1995 Statement of the Case, and the various Supplemental 
Statements of the Case, he and his representative have been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported no private medical treatment for his claimed 
disabilities, and thus no such records have been obtained by 
the RO.  Likewise, no VA medical treatment has been reported 
by the veteran, and thus no such records have been obtained.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, there is no obligation on the VA to 
provide him an examination as he has submitted no evidence 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service.

In response to the Board's March 2000 remand order, the RO 
sent a March 2000 letter to the veteran seeking additional 
evidence.  However, that letter was returned as 
undeliverable.  To date, the veteran has not provided the VA 
with a current address or other information regarding his 
recent whereabouts, and attempts to locate him have been 
unsuccessful.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that "it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Therefore, an additional remand by the 
Board is not warranted at this time.  

II. Service connection - Residuals of a head injury

The veteran seeks service connection for residuals of a head 
injury.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  
In any claim before the VA, the benefit of the doubt will be 
afforded the claimant whenever the evidence is in 
approximate balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  For the 
reasons to be discussed below, service connection for this 
disability must be denied.  

The veteran has stated that he was involved in a motor 
vehicle accident in 1975, during his first period of 
service, and sustained a concussion and other head injuries.  
Current medical records, including his October 1994 VA 
medical examination, confirm a scar across his right 
forehead region.  He has also reported numbness and 
decreased facial sensation, which he attributes to his 1975 
accident.  However, service medical records from his January 
1974 to January 1978 service period are unavailable, and the 
veteran has not submitted any other evidence to collaborate 
his account of a 1975 motor vehicle accident.  As was noted 
above, he was sent a letter in March 2000 seeking such 
evidence, but the veteran could not be located.  The service 
medical records which have been obtained, for the period 
from 1984 to 1991, are silent for any prior concussion or 
other injury to the veteran's head.  Without evidence of an 
in-service head injury and evidence associating such an 
injury to his current forehead scar and neurological 
symptoms, service connection for residuals of a head injury 
must be denied.  38 U.S.C.A. § 1110 (West 1991).  

The veteran has himself asserted that he sustained head 
injuries in a motor vehicle accident in 1975; however, as a 
layperson, his statements of medical causation or diagnosis 
are not binding on the Board.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Likewise, while VA treatment records 
reflect a history of a motor vehicle accident in 1975, this 
history is based entirely on the veteran's own accounts, and 
reflects no independent collaboration.  The veteran's self-
reported lay history, transcribed in some of the post-
service medical records, that his head injuries began in 
service, does not constitute competent medical evidence of 
an in-service injury.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  Accordingly, based on the lack of evidence of an 
in-service injury to the veteran's head, service connection 
for residuals of a head injury, to include scarring of the 
forehead, must be denied.  

III. Service connection - Right arm disability

The veteran seeks service connection for a right arm 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).  In any claim before the VA, the benefit of 
the doubt will be afforded the claimant whenever the 
evidence is in approximate balance between the positive and 
the negative.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).  For the reasons to be discussed below, service 
connection for this disability must be denied.  

As is noted above, the veteran has claimed that he injured 
his right arm in a 1975 motor vehicle accident.  On VA 
physical examination in October 1994, the veteran had a scar 
across the ulnar aspect of his right elbow.  He also 
reported decreased sensation and occasional numbness of the 
right arm.  However, no evidence has been presented 
indicating these injuries were originally sustained in 1975, 
or during any other period of active military service.  As 
was noted above, he was sent a letter in March 2000 seeking 
such evidence, but the veteran could not be located.  The 
remainder of his service medical records is silent for any 
injury to the veteran's right arm.  Without evidence of an 
in-service right arm injury and evidence associating such an 
injury to his current scar of the right elbow, with assorted 
neurological symptoms, service connection for a right arm 
disability, to include scarring, must be denied.  
38 U.S.C.A. § 1110 (West 1991).

The veteran has himself asserted that he sustained injuries 
of the right arm in a motor vehicle accident in 1975; 
however, as a layperson, his statements of medical causation 
or diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, while VA 
treatment records reflect a history of a motor vehicle 
accident in 1975, this history is based entirely on the 
veteran's own accounts, and reflects no independent 
collaboration.  The veteran's self-reported lay history, 
transcribed in some of the post-service medical records, 
that his right arm injuries were incurred in service, does 
not constitute competent medical evidence of an in-service 
injury.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
Accordingly, based on the lack of evidence of an in-service 
injury to the veteran's right arm, service connection for a 
right arm disability, to include scarring, must be denied.  

IV. Service connection - Headaches

The veteran seeks service connection for headaches.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  In any claim before 
the VA, the benefit of the doubt will be afforded the 
claimant whenever the evidence is in approximate balance 
between the positive and the negative.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  For the reasons to be 
discussed below, service connection for this disability must 
be denied.  

As with his prior claims, the veteran alleges that he has 
headaches as a result of head injuries sustained in a 1975 
motor vehicle accident.  However, those service medical 
records which are of record are negative for any complaints 
and/or treatment of headaches.  On several medical history 
questionnaires completed by the veteran subsequent to 1975, 
he denied a history of head injury and, on physical 
examination, no mention was made of chronic headaches.  In 
February 1991, he was seen for headaches, nausea, and neck 
stiffness; however, these symptoms were described as 
"viral," suggesting the veteran's headaches were acute and 
transitory.  Rest and medication were recommended at the 
time.  Thereafter, no subsequent complaints of headaches 
were made by the veteran, and no evidence of record 
indicates the veteran incurred chronic headaches during 
service.  Therefore, service connection for headaches is not 
warranted.  38 U.S.C.A. § 1110 (West 1991).  

The veteran has himself alleged that his headaches result 
from his in-service motor vehicle accident and resulting 
head injury.  However, as a layperson, his statements 
regarding medical diagnosis, causation, or etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Because the clear preponderance of the evidence 
is against the veteran's claim for service connection for 
headaches, claimed as due to an in-service head injury, the 
claim must be denied.  

V. Service connection - Bilateral knee disability

The veteran seeks service connection for a bilateral knee 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).  Certain statutorily enumerated disorders, 
such as arthritis, may be presumed to have been incurred in 
service if they manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.309(a) 
(2002).  In any claim before the VA, the benefit of the 
doubt will be afforded the claimant whenever the evidence is 
in approximate balance between the positive and the 
negative.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  
For the reasons to be discussed below, service connection 
for the disabilities for which the veteran is requesting 
service connection must be denied.  

The veteran's service medical records are negative for any 
findings, diagnosis of or treatment for a bilateral knee 
disability.  Shortly after separation from active duty in 
November 1991, he was treated by a private physician for the 
sudden onset of right knee pain, without precipitating 
injury.  Physical evaluation in December 1991 demonstrated 
minimal effusion, and essentially full range of motion.  
Acute inflammatory right knee pain was diagnosed, with 
possible diagnoses of gout or pseudogout.  No nexus to any 
disease or injury during his military service, to include 
both active and inactive duty, was indicated.  On VA 
examination in October 1994, the veteran was suspected of 
having possible early arthritis of the knees, based on 
crepitus and spurring of the joints.  Again, no nexus was 
indicated by the examiner suggesting onset of this 
disability during military service, or within a year 
thereafter.  

The veteran has himself alleged that his bilateral knee 
disability began during military service.  However, as a 
layperson, his statements regarding medical diagnosis, 
causation, or etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the 
clear preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee 
disability, the claim must be denied.  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include scarring, is denied.  

Entitlement to service connection for a right arm 
disability, to include scarring, is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

